Exhibit 10.7
FORM OF PARENT SUPPORT AGREEMENT
This PARENT SUPPORT AGREEMENT (this “Agreement”) is executed as of October 10,
2018, by VERIZON COMMUNICATIONS INC., a Delaware corporation (the “Parent
Support Provider”) in favor of Verizon ABS LLC, a Delaware limited liability
company (the “Depositor”), Verizon Owner Trust 2018-A, a Delaware statutory
trust (the “Issuer”) and U.S. Bank National Association, as Indenture Trustee
under the Indenture (the “Indenture Trustee”) for the benefit of the
Noteholders.  The Depositor, the Issuer and the Indenture Trustee are
collectively referred to as the “Beneficiaries,” and each individually a
“Beneficiary.”  Capitalized terms used but not defined in this Agreement are
defined in Appendix A to the Transfer and Servicing Agreement, dated as of
October 10, 2018, among the Issuer, the Depositor, and Cellco Partnership d/b/a
Verizon Wireless (“Cellco”), as servicer (in such capacity, the “Servicer”), as
marketing agent (in such capacity, the “Marketing Agent”) and as custodian (in
such capacity, the “Custodian”).  Appendix A also contains usage rules that
apply to this Agreement.  Appendix A is incorporated by reference into this
Agreement.
PRELIMINARY STATEMENTS
A.    The various Originators party to the Originator Receivables Transfer
Agreement from time to time (the “Originators”) and the Depositor are parties to
that certain Originator Receivables Transfer Agreement, dated as of October 10,
2018 (as amended, restated, supplemented or otherwise modified from time to
time, the “Originator Receivables Transfer Agreement”), pursuant to which the
Originators will transfer and absolutely assign to the Depositor a revolving
pool of Receivables and related assets from time to time.
B.    Verizon DPPA Master Trust (the “Master Trust”), the Servicer, and the
Depositor are parties to that certain Master Trust Receivables Transfer
Agreement, dated as of October 10, 2018 (as amended, restated, supplemented or
otherwise modified from time to time, the “Master Trust Receivables Transfer
Agreement”), pursuant to which the Master Trust will transfer and absolutely
assign to the Depositor a revolving pool of Receivables and related assets from
time to time.
C.    The Issuer, the Depositor, the Servicer, the Marketing Agent and the
Custodian are parties to that certain Transfer and Servicing Agreement, dated as
of October 10, 2018 (as amended, restated, supplemented or otherwise modified
from time to time, the “Transfer and Servicing Agreement”), pursuant to which
the Depositor will transfer and absolutely assign to the Issuer a revolving pool
of Receivables and related assets from time to time and under which each of the
Servicer and the Marketing Agent will have certain obligations to the Issuer.
D.    Under the Originator Receivables Transfer Agreement, to the extent (i) an
Originator breaches the Eligibility Representation with respect to one or more
Receivables (it being understood and agreed that any inaccuracy in the
Eligibility Representation will be deemed not to constitute a breach of the
Eligibility Representation if such inaccuracy does not affect the ability of the
Issuer to receive and retain payment in full on such Receivable on the terms and
conditions and within the timeframe set forth in the underlying device payment
plan agreement), (ii) such breach has a material adverse effect on the Issuer
and (iii) such breach is not cured by the end of the applicable grace period set
forth in Section 3.4(b) of the Originator Receivables

--------------------------------------------------------------------------------



Transfer Agreement, such Originator that has breached the Eligibility
Representation is required to reacquire all affected Receivables by remitting
the Acquisition Amount for the related Receivables to the Collection Account, as
set forth in Section 3.4(b) of the Originator Receivables Transfer Agreement
(such reacquisition is referred to herein as the “Originator Reacquisition
Obligation”).
E.    Under the Master Trust Receivables Transfer Agreement, to the extent (i)
the Servicer breaches the Eligibility Representation with respect to one or more
Receivables (it being understood and agreed that any inaccuracy in the
Eligibility Representation will be deemed not to constitute a breach of the
Eligibility Representation if such inaccuracy does not affect the ability of the
Issuer to receive and retain payment in full on such Receivable on the terms and
conditions and within the timeframe set forth in the underlying device payment
plan agreement), (ii) such breach has a material adverse effect on the Issuer
and (iii) such breach is not cured by the end of the applicable grace period set
forth in Section 3.4(b) of the Master Trust Receivables Transfer Agreement, the
Servicer is required to acquire all affected Receivables by remitting the
Acquisition Amount for the related Receivables to the Collection Account, as set
forth in Section 3.4(b) of the Master Trust Receivables Transfer Agreement (such
acquisition is referred to herein as the “Servicer Representation Obligation”).
F.    Pursuant to the terms of the Transfer and Servicing Agreement, the
Depositor will transfer and absolutely assign to the Issuer, among other things,
(i) the Depositor’s rights to the Eligibility Representations made by each
Originator under the Originator Receivables Transfer Agreement and by the
Servicer under the Master Trust Receivables Transfer Agreement and (ii) the
Depositor’s right to enforce each Originator’s Originator Reacquisition
Obligation and the Servicer’s Servicer Representation Obligation.
G.    Under the Transfer and Servicing Agreement, the Servicer is required to
deposit all Collections for any Collection Period into the Collection Account,
as specified in Section 4.3(b) of the Transfer and Servicing Agreement (such
deposit obligation is referred to herein as the “Servicer Deposit Obligation”)
H.    Under the Transfer and Servicing Agreement, to the extent that the
Servicer breaches certain covenants made by it under Sections 3.2(b), 3.2(c) or
3.2(d) of the Transfer and Servicing Agreement, the Servicer is required to
acquire all affected Receivables from the Issuer by remitting the Acquisition
Amount for the related Receivables to the Collection Account, as set forth in
Section 3.3 of the Transfer and Servicing Agreement (such acquisition is
referred to herein as the “Servicer Acquisition Obligation”).
I.    Under the Transfer and Servicing Agreement, the Marketing Agent is
required, as set forth in Section 3.11(b) of the Transfer and Servicing
Agreement, to remit, or cause the related Originators to remit, to the
Collection Account the amounts set forth in Sections 4.3(g), 4.3(h) and 4.3(i)
of the Transfer and Servicing Agreement, as applicable (such remittance
obligation is referred to herein as the “Marketing Agent Remittance
Obligation”).
NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parent Support Provider agrees as follows:
2

--------------------------------------------------------------------------------



Section 1.    Undertaking.
(a)    For value received by it and its Affiliates, the Parent Support Provider
hereby absolutely, unconditionally and irrevocably assures and undertakes for
the benefit of each of the Beneficiaries the due and punctual remittance by any
Originator, the Servicer (for as long as the Servicer is Cellco or an Affiliate
of Cellco) and the Marketing Agent (for as long as the Marketing Agent is Cellco
or an Affiliate of Cellco) (referred to collectively as the “Covered Entities”
and each, a “Covered Entity”), as applicable, of (i) the Acquisition Amount by
each Originator in respect of the Originator Reacquisition Obligation, (ii) the
deposit of Collections by the Servicer (for as long as the Servicer is Cellco or
an Affiliate of Cellco) in respect of the Servicer Deposit Obligation, (iii) the
Acquisition Amount by the Servicer in respect of the Servicer Representation
Obligation (or by Cellco, to the extent the Servicer is no longer Cellco) and
the Servicer Acquisition Obligation (for as long as the Servicer is Cellco or an
Affiliate of Cellco) and (iv) the remittances or payments pursuant to Sections
4.3(g), 4.3(h) or 4.3(i) of the Transfer and Servicing Agreement, as applicable,
by the Marketing Agent (for as long as the Marketing Agent is Cellco or an
Affiliate of Cellco) or the related Originators in respect of the Marketing
Agent Remittance Obligation (the amounts described in clauses (i), (ii), (iii)
and (iv), collectively, the “Guaranteed Obligations”) irrespective of: (A) the
validity, binding effect, subordination, disaffirmance, enforceability or
amendment, restatement, modification or supplement of, or waiver of compliance
with, this Agreement, the Transaction Documents or any documents related hereto
or thereto, (B) any change in the existence, ownership (to the extent that as a
result of such change in ownership such Covered Entity continues to be a
subsidiary or Affiliate of Verizon) or formation of, or the bankruptcy or
insolvency of, any Covered Entity, (C) any extension, renewal, settlement,
compromise, exchange, waiver or release in respect of any Guaranteed Obligation
(or any collateral security therefor, including the property sold, purchased,
contributed (or purportedly sold, purchased or contributed) or otherwise pledged
or transferred under any of the Transaction Documents) by any party to this
Agreement, the Transaction Documents or any related documents, (D) the existence
of any claim, set-off, counterclaim or other right that the Parent Support
Provider or any other Person may have against any Covered Entity or any other
Person, (E) any impossibility or impracticability of performance, illegality,
force majeure, any act of any Governmental Authority or any other circumstance
that might otherwise constitute a legal or equitable discharge or defense
available to, or provide a discharge of, the Parent Support Provider, (F) any
Law affecting any term of any of the Guaranteed Obligations or any Transaction
Document, or rights of any Beneficiary with respect thereto or otherwise, (G)
the failure by any Beneficiary to take any steps to perfect and maintain
perfected its interest in, or the impairment of, any Receivable or (H) any
failure to obtain any authorization or approval from or to notify or file with,
any Governmental Authority that is required in connection with the performance
of the Guaranteed Obligations or otherwise.
(b)    Without limiting the generality of the foregoing, the Parent Support
Provider agrees that if any Covered Entity shall fail in any manner whatsoever
to remit any amounts in connection with any of its respective Guaranteed
Obligations when the same shall be required to be remitted under any applicable
Transaction Document to which it is a party, including after the expiration of
all applicable grace periods, then the Parent Support Provider will itself duly
and punctually remit or cause to be remitted to the Collection Account any such
Guaranteed Obligations after receipt by the Parent Support Provider of written
notice from the Indenture Trustee that the applicable Covered Entity has failed
to remit any required amounts under the
3

--------------------------------------------------------------------------------



applicable Transaction Documents.  It shall not be a condition to the accrual of
the obligation of the Parent Support Provider hereunder to perform any
Guaranteed Obligations that a Beneficiary or any other Person shall have first
made any request of or demand upon or given any notice to the Parent Support
Provider, any Covered Entity, or any other Person or have initiated any action
or proceeding against the Parent Support Provider, any Covered Entity or any
other Person in respect thereof, except for any such request, demand or notice
required to be given hereunder or under any other Transaction Documents.  The
Parent Support Provider hereby expressly waives diligence, presentment, demand,
protest or notice (except as required hereunder or under any other Transaction
Documents) of any kind whatsoever, as well as any requirement that the
Beneficiaries (or any one of them) exhaust any right to take any action against
any Covered Entity or any other Person (including the filing of any claims in
the event of a receivership or bankruptcy of any of the foregoing), or with
respect to any collateral or collateral security at any time securing any of the
Guaranteed Obligations, and hereby consents to any and all extensions of time of
the due performance of any or all of the Guaranteed Obligations.  The Parent
Support Provider agrees that it shall not exercise or assert any right which it
may acquire by way of subrogation under this Agreement unless and until all
Guaranteed Obligations shall have been indefeasibly paid in full.  The Parent
Support Provider also hereby expressly waives all other defenses it may have as
a guarantor or a surety generally or otherwise based upon suretyship, impairment
of collateral or otherwise in connection with the Guaranteed Obligations whether
in equity or at law.  The Parent Support Provider agrees that its obligations
hereunder shall be irrevocable and unconditional.
(c)    Notwithstanding anything set forth in this Agreement, the Parent Support
Provider shall under no circumstances be obligated to undertake or perform any
obligations of any Covered Entity other than those payment obligations expressly
set forth in this Agreement  and shall not be deemed by virtue of any of its
agreements hereunder to have guaranteed the repayment of the Receivables or the
timely payment of interest on, the ultimate repayment of the principal of, or
any other amounts due with respect to, the Notes under the Indenture.  For the
sake of clarity, and without limiting the foregoing, it is expressly
acknowledged and agreed that the Guaranteed Obligations do not include the
payment or guaranty of any amounts to the extent such amounts constitute
recourse with respect to a Receivable by reason of nonpayment by an Obligor.
Section 2.    Confirmation.  The Parent Support Provider hereby confirms that
the transactions contemplated by the Transaction Documents have been arranged
among the Covered Entities, the Beneficiaries, and the Owner Trustee, as
applicable, with the Parent Support Provider’s full knowledge and consent and
any amendment, restatement, modification or supplement of, or waiver of
compliance with, the Transaction Documents in accordance with the terms thereof
by any of the foregoing shall be deemed to be with the Parent Support Provider’s
full knowledge and consent.  The Parent Support Provider hereby confirms (i)
that on the date hereof (a) the Servicer and the Marketing Agent are its wholly
owned indirect subsidiaries and (b) each of the Originators is a controlled
Affiliate and (ii) that it is in the best interest of the Parent Support
Provider to execute this Agreement, inasmuch as the Parent Support Provider
(individually) and the Parent Support Provider and its Affiliates (collectively)
will derive substantial direct and indirect benefit from the transactions
contemplated by the Originator Receivables Transfer Agreement, the Master Trust
Receivables Transfer Agreement, the Transfer and Servicing Agreement and the
other Transaction Documents.  The Parent Support
4

--------------------------------------------------------------------------------



Provider agrees to notify the Beneficiaries in the event that (i) the Servicer
or the Marketing Agent ceases to be a wholly owned indirect subsidiary of the
Parent Support Provider or (ii) any of the Originators ceases to be a controlled
Affiliate of the Parent Support Provider.
Section 3.    Representations and Warranties.  The Parent Support Provider
hereby represents and warrants to each Beneficiary on and as of the date hereof
and each Acquisition Date that:
(i)    Organization and Good Standing.  It is a validly existing corporation in
good standing under the laws of the State of Delaware and has full power and
authority to own its properties and conduct its business as presently owned or
conducted, and to execute, deliver and perform its obligations under this
Agreement.
(ii)    Due Qualification.  It is duly qualified to do business, is in good
standing as a foreign entity (or is exempt from such requirements) and has
obtained all necessary licenses and approvals in each jurisdiction in which the
performance of this Agreement requires such qualification, licenses or
approvals, except where the failure to so qualify or obtain licenses or
approvals would not reasonably be expected to have a Material Adverse Effect.
(iii)    Power and Authority; Due Authorization.  It has duly authorized by all
necessary corporate action the execution, delivery and performance of this
Agreement.
(iv)    Binding Obligation.  This Agreement constitutes a legal, valid and
binding obligation of the Parent Support Provider, enforceable against it in
accordance with its terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium, receivership,
conservatorship or other similar Laws affecting creditors’ rights generally or
by general principles of equity.
(v)    No Conflict.  The execution and delivery of this Agreement and the
performance by the Parent Support Provider of the transactions contemplated by
this Agreement and the fulfillment of the terms hereof applicable to the Parent
Support Provider, will not (i) contravene the organizational documents of the
Parent Support Provider, or (ii) conflict with, violate or result in any breach
of any of the material terms and provisions of, or constitute (with or without
notice or lapse of time or both) a default under, any indenture, contract,
agreement, mortgage, deed of trust or other instrument to which the Parent
Support Provider is a party or by which it or its properties are bound, except
where such conflict, violation or breach would not reasonably be expected to
have a Material Adverse Effect.
(vi)    No Violation.  The execution and delivery of this Agreement by the
Parent Support Provider, the performance by the Parent Support Provider of the
transactions contemplated by this Agreement and the fulfillment of the terms
hereof applicable to the Parent Support Provider will not violate any Law
applicable to the Parent Support Provider, except where such violation would not
reasonably be expected to have a Material Adverse Effect.
5

--------------------------------------------------------------------------------



(vii)    No Proceedings.  There are no actions, suits, investigations or other
proceedings pending, or to its knowledge threatened, against the Parent Support
Provider or any of its properties, that if adversely determined (individually or
in the aggregate), would reasonably be expected to have a Material Adverse
Effect.
(viii)    Governmental Approvals.  No authorization or approval or other action
by, and no notice to or filing with, any Governmental Authority is required for
the due execution, delivery and performance by it of this Agreement or the
transactions contemplated hereby.
(ix)    Compliance with Law.  It has complied with all applicable Law, except
where the failure to do so, individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect.
Section 4.    Covenants.  The Parent Support Provider covenants and agrees that,
from the date hereof until all Guaranteed Obligations are indefeasibly paid in
full, it shall observe and perform the following covenants:
(i)    Preservation of Corporate Existence.  It shall preserve and maintain its
legal existence, rights, franchises, qualifications and privileges.
(ii)    Information and Assistance.  It shall also do all such things and
execute all such documents as the Beneficiaries may reasonably consider
necessary or desirable to give full effect to this Agreement and to perfect and
preserve the rights and powers of any Beneficiary hereunder or with respect
hereto.
Section 5.    Miscellaneous.
(a)    The Parent Support Provider agrees that any payments hereunder will
comprise Available Funds and be distributed by the Issuer according to the
priority of payments set forth in Section 8.2 of the Indenture.
(b)    Any payments hereunder shall be made in full in U.S. dollars without any
set-off, deduction or counterclaim; and the Parent Support Provider’s
obligations hereunder shall not be satisfied by any tender or recovery of
another currency except to the extent such tender or recovery results in receipt
of the full amount of U.S. dollars required hereunder.
(c)    This Agreement and the payment obligations of the Parent Support Provider
hereunder shall rank pari passu with any similar support agreements issued by
the Parent Support Provider or any senior unsecured debt of the Parent Support
Provider.
(d)    No amendment or waiver of any provision of this Agreement or consent to
any departure by the Parent Support Provider therefrom shall be effective unless
the same shall be in writing and signed by each Beneficiary and the Parent
Support Provider.  No failure on the part of any Beneficiary to exercise, and no
delay in exercising, any right hereunder shall operate as a waiver thereof; nor
shall any single or partial exercise of any such right hereunder preclude any
other or further exercise thereof or the exercise of any other right.
6

--------------------------------------------------------------------------------



(e)    This Agreement shall bind and inure to the benefit of the parties hereto,
the other Beneficiaries and their respective successors and permitted assigns. 
The Parent Support Provider shall not assign, delegate or otherwise transfer any
rights or obligations hereunder without the prior written consent of the
Beneficiaries.  Each of the parties hereto agrees that each Beneficiary shall be
a third party beneficiary of this Agreement.
(f)    THIS AGREEMENT, INCLUDING THE RIGHTS AND DUTIES OF THE PARTIES HERETO,
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE
STATE OF NEW YORK (INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK, BUT WITHOUT REGARD TO ANY OTHER
CONFLICTS OF LAW PROVISIONS THEREOF.
(g)    Each party submits to the nonexclusive jurisdiction of the United States
District Court for the Southern District of New York and of any New York State
Court sitting in New York, New York for legal proceedings relating to this
Agreement.  Each party irrevocably waives, to the fullest extent permitted by
Law, any objection that it may now or in the future have to the venue of a
proceeding brought in such a court and any claim that the proceeding was brought
in an inconvenient forum.
(h)    TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH PARTY HERETO IRREVOCABLY
WAIVES ALL RIGHT OF TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM
ARISING OUT OF, OR IN CONNECTION WITH, THIS AGREEMENT OR ANY MATTER ARISING
THEREUNDER WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE.
Section 6.    Termination of Agreement.  (a)  This Agreement and the Parent
Support Provider’s obligations hereunder shall remain operative and continue in
full force and effect until the later of (i) the date on which all the Notes of
the Issuer have been indefeasibly paid in full and the Transaction Documents
have terminated in accordance with their terms, and (ii) such time as all
Guaranteed Obligations are duly performed and indefeasibly paid and satisfied in
full, provided, that this Agreement and the Parent Support Provider’s
obligations hereunder shall continue to be effective or shall be reinstated, as
the case may be, if at any time payment of any of the Guaranteed Obligations is
rescinded or must otherwise be restored or returned upon the bankruptcy,
insolvency, or reorganization of any Covered Entity as though such payment had
not been made or other satisfaction occurred, whether or not any of the
Beneficiaries (or their respective assigns) are in possession of this
Agreement.  No invalidity, irregularity or unenforceability by reason of the
bankruptcy, insolvency, reorganization or other similar Laws, or any other Law
or order of any Governmental Authority thereof purporting to reduce, amend or
otherwise affect the Guaranteed Obligations shall impair, affect, be a defense
to or claim against the obligations of the Parent Support Provider under this
Agreement.
(a)    This Agreement shall survive the insolvency of any Covered Entity, any
Beneficiary or any other Person and the commencement of any case or proceeding
by or against any Covered Entity or any other Person under any bankruptcy,
insolvency, reorganization or other similar Law.  No automatic stay under any
bankruptcy, insolvency, reorganization or other
7

--------------------------------------------------------------------------------



similar Law with respect to any Covered Entity or any other Person shall
postpone the obligations of the Parent Support Provider under this Agreement.
Section 7.    Set-off.  Each Beneficiary (and its assigns) is hereby authorized
by the Parent Support Provider at any time and from time to time, without notice
to the Parent Support Provider (any such notice being expressly waived by the
Parent Support Provider) and to the fullest extent permitted by Law, to set-off
and apply any and all deposits (general or special, time or demand, provisional
or final) and other sums at any time held by, and other indebtedness at any time
owing to, any such Beneficiary to or for the credit to the account of the Parent
Support Provider, against any and all Guaranteed Obligations of the Parent
Support Provider, now or hereafter existing under this Agreement.
Section 8.    Entire Agreement; Severability; No Party Deemed Drafter.  This
Agreement and the other Transaction Documents referenced herein constitute the
entire agreement of the parties hereto with respect to the matters set forth
herein.  The rights and remedies herein provided are cumulative and not
exclusive of any remedies provided by Law or any other agreement, and this
Agreement shall be in addition to any other guaranty of or security for any of
the Guaranteed Obligations.  The provisions of this Agreement are severable, and
in any action or proceeding involving any state corporate, limited partnership
or limited liability company law, or any bankruptcy, insolvency, reorganization
or other similar Law, if the obligations of the Parent Support Provider
hereunder would otherwise be held or determined to be avoidable, invalid or
unenforceable on account of the amount of the Parent Support Provider’s
liability under this Agreement, then, notwithstanding any other provision of
this Agreement to the contrary, the amount of such liability shall, without any
further action by the Parent Support Provider or any Beneficiary, be
automatically limited and reduced to the highest amount that is valid and
enforceable as determined in such action or proceeding.  Any provisions of this
Agreement which are prohibited or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.  Each of the
parties hereto hereby agrees that no party hereto shall be deemed to be the
drafter of this Agreement.
Section 9.    Expenses.  The Parent Support Provider agrees to pay on demand to
the extent not otherwise paid under the Indenture:
(a)    all reasonable costs and expenses incurred by any Beneficiary in
connection with the negotiation, preparation, execution and delivery of this
Agreement and any amendment, restatement or supplement of, or consent or waivers
under, this Agreement (whether or not consummated), enforcement of, or any
actual or claimed breach of, or claim under, this Agreement, including the fees
and expenses of counsel incurred in connection therewith and all accountants’,
auditors’, consultants’ and other agents’ fees and expenses incurred in
connection with any of the foregoing or in advising such Persons as to their
respective rights and remedies under this Agreement; and
(b)    all stamp or documentary taxes or any other excise or property taxes,
charges or similar levies payable in connection with the execution and delivery
of this
8

--------------------------------------------------------------------------------



Agreement, if such taxes are imposed by the United States (or any state or
political subdivision thereof).
Section 10.    Addresses for Notices.  All notices and other communications
provided for hereunder shall, unless otherwise stated herein, be in writing
(including facsimile and email communication) and shall be personally delivered
or sent by express mail or nationally recognized overnight courier or by
certified mail, first class postage prepaid, or by facsimile, to the intended
party at the address, facsimile number or email address of such party set forth
in Schedule B to the Transfer and Servicing Agreement, which address the party
may change by notifying the other parties hereto.  All such notices and
communications shall be effective, (a) if personally delivered or sent by
express mail or courier or if sent by certified mail, when received and (b) if
transmitted by facsimile or email, when sent, receipt confirmed by telephonic or
electronic means.
Section 11.    No Petition.  The Parent Support Provider agrees that, before the
date that is one year and one day (or, if longer, any applicable preference
period) after the payment in full of (a) all securities issued by the Depositor
or by a trust for which the Depositor was a depositor or (b) the Notes, it will
not start or pursue against, or join any other Person in starting or pursuing
against, (i) the Depositor or (ii) the Issuer, respectively, any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings or other
proceedings under any bankruptcy or similar Law.  This Section 11 will survive
the termination of this Agreement.
[Remainder of Page Left Blank]








































9

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parent Support Provider has executed this Agreement as
of the date first written above.
VERIZON COMMUNICATIONS INC.




By:                                                              
Name:
Title:
 
 
 
 
 
 
 

 



--------------------------------------------------------------------------------

ACCEPTED AND ACKNOWLEDGED, as of the date first written above.




VERIZON ABS LLC,
as Depositor
 


By:                                                      
Name:
Title:




VERIZON OWNER TRUST 2018-A,
as Issuer


By: Wilmington Trust, National Association, not in its individual capacity,
but solely as Owner Trustee of the Issuer
 


By:                                                      
Name:
Title:




U.S. BANK NATIONAL ASSOCIATION,
as Indenture Trustee
 


By:                                                      
Name:
Title:



